DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II (claims 1, 16-19, 25, 26, 30-33, 35, 48 & 49; as it relates to the species macimorelin & acetylsalicylic) in the reply filed on 20 August 2021 is acknowledged.
Claims 10-11, 13, 34, 36-47, 50 and 69 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 16-19, 25, 26, 30-33, 35, 48 & 49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.

The specification describes the ghrelin polypeptide comprising SEQ ID NO: 1. However, no generic variant ghrelin variants are structurally described that functionally treat mild traumatic brain injury; especially as it relates to those critical amino acid residues, or chemical groups, that are required for a functional polypeptide/chemical with any recited % identity to SEQ ID NO: 1, for example.  It is noted that specific ghrelin variant polypeptides are recited in original claim 9.
In regards to claim 49, the instant specification further fails to describe a single “aggregation inhibitor, … a caspase inhibitor, an NMDA receptor agonist or antagonist, an anti-TNF-α compound, an antibody, … angiotensin II lowering agent, a glycoprotein IIb/IIIa inhibitor, …  a thrombin inhibitor, … selective androgen receptor modulator… leptin mimetics and variants, an (sic) agonists of the renin-angiotensin system, an opioid agonist, … progesterone mimetics and variants, a peroxisome proliferator-activated receptor gamma agonist, P2Y purinergic receptor agonists…”, and therefore, also fail to adequately described the generic therapeutic agents encompassed by these particular recitations.  Taken a different way, the record does not currently show whether these therapeutic agents are structurally known in the art, in order to adequately describe such genii of therapeutic agents.
Lastly, it is noted that pp # [0658] puts treatment of mTBI in perspective, where it is stated that “repeat mTBI has been shown to induce neurocognitive defects and induce both amyloid deposition and as well as early tauopathy. These experiments provide clarity that ghrelin dosing may lead to decrease cognitive defects, and improved histopathy”.  In other words, the state of the art does not recognize prevention of mTBI, especially with repeated mTBIs, and 
To fulfill the written description requirements set forth under 35 USC § 112, first paragraph, and to adequately describe the genus of ghrelin variants that specifically treat symptoms present in mild traumatic brain injury, the specification must describe the critical amino acids necessary to accomplish the recited method, or must describe at least a representative member of the claimed genus. In other words, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/ function correlation, methods of making the claimed product, or any combination thereof. Therefore, in the absence of sufficient recitation of distinguishing identifying characteristics, because one skilled in the art cannot structurally visualize or predict what critical amino acid residues would structurally characterize the genus of ghrelin variants, or other therapeutic agents, which putatively treat mild traumatic brain injury, the written description requirement under 35 U.S.C. 112, first paragraph is not met. See MPEP 2163.
Accordingly, Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, 1117, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the claimed invention”. “The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed [emphasis added]”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16-19, 25, 26, 30-33, 35, 48 & 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for reciting improper Markush language. 
Elements within a Markush group are required to possess some structural similarity (e.g., be classified within the same class, versus the structurally different peptide compounds or structurally different chemical structures.  For example, RM-131 is chemically distinct from the elected species macimorelin, which also appear chemically distinct from those other compounds listed in base claim 1.  Likewise, the various GHRP peptides, etc. recited are structurally distinct compounds, and not part of the elected invention.  See M.P.E.P. 2173.05(h).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Robert Hayes whose telephone number is (571) 272-0885.  The examiner can normally be reached on Monday through Thursday from 9:00 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Stucker, can be reached on (571) 272-0911.  The fax phone number for this Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT C HAYES/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        December 2, 2021